FILED
                             NOT FOR PUBLICATION                            NOV 21 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



FRED DWAYNE GILBERT,                             No. 11-17768

               Plaintiff - Appellant,            D.C. No. 2:09-cv-00209-MCE-
                                                 CMK
  v.

CLAUDE FINN; et al.,                             MEMORANDUM *

               Defendants - Appellees.



                   Appeal from the United States District Court
                       for the Eastern District of California
                  Morrison C. England, Jr., Chief Judge, Presiding

                           Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Former California state prisoner Fred Dwayne Gilbert appeals pro se from

the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his health and safety. We have jurisdiction under 28




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

Cir. 2004), and we affirm.

      The district court properly granted summary judgment to defendant Wright

because Gilbert failed to raise a genuine dispute of material fact as to whether

Wright was deliberately indifferent to his medical needs. See id. at 1057-60

(discussing deliberate indifference standard); see also Nelson v. Pima Cmty. Coll.,

83 F.3d 1075, 1081-82 (9th Cir. 1996) (“[M]ere allegation and speculation do not

create a factual dispute for purposes of summary judgment.”).

      The district court properly granted summary judgment to the remaining

defendants because Gilbert failed to raise a genuine dispute of material fact as to

whether these defendants personally participated in any constitutional violations.

See Harper v. City of Los Angeles, 533 F.3d 1010, 1026 (9th Cir. 2008) (“In a

§ 1983 action, the plaintiff must . . . demonstrate that the defendant’s conduct was

the actionable cause of the claimed injury.”); Taylor v. List, 880 F.2d 1040, 1045

(9th Cir. 1989) (supervisor is liable for constitutional violations of subordinates

only if supervisor “participated in or directed the violations, or knew of the

violations and failed to act to prevent them”); see also United States ex rel.

Cafasso v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1061 (9th Cir. 2011) (“To




                                           2                                     11-17768
survive summary judgment, a plaintiff must set forth non-speculative evidence of

specific facts, not sweeping conclusory allegations.”).

      Gilbert’s contentions concerning discovery are unpersuasive. See Laub v.

U.S. Dep’t of Interior, 342 F.3d 1080, 1093 (9th Cir. 2003) (“A district court is

vested with broad discretion to permit or deny discovery . . . .”).

      AFFIRMED.




                                           3                                   11-17768